Case: 16-50106      Document: 00513936340         Page: 1    Date Filed: 04/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-50106                              FILED
                                  Summary Calendar                         April 3, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRUZ DIOSDADO ARANDA, also known as Cruz D. Aranda, also known as
Cruz Aranda, also known as Crus Diosdado, Jr., also known as Crus Diosdado,
also known as Cruz Diosada, also known as Cruz Aranda Diosdado,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:13-CR-842-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Cruz Diosdado Aranda has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Diosdado Aranda has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Diosdado Aranda’s claims of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50106      Document: 00513936340   Page: 2   Date Filed: 04/03/2017


                                 No. 16-50106

ineffective assistance of counsel; we therefore decline to consider these claims.
See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). This denial is
without prejudice to collateral review: Diosdado Aranda may raise any claims
of ineffective assistance of counsel in a motion under 18 U.S.C. § 2255. See id.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Diosdado Aranda’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. However, we note that, if the imposition of forfeiture was a
clerical error as counsel suggests, Diosdado Aranda may move the district
court to correct the judgment. See FED. R. CRIM. P. 36.
      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2